Citation Nr: 0609324	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for right 
gluteus muscle numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2001 rating 
decision, by the Chicago, Illinois, Regional Office (RO), 
which granted service connection for right gluteus muscle 
numbness, and assigned a 0 percent, effective June 10, 2001.  
The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

On September 21, 2005, the veteran appeared and offered 
testimony at the RO before the undersigned sitting in 
Washington, D.C.  A transcript of that hearing is of record.  

At his hearing, the veteran raised the issues of entitlement 
to service connection for back and a leg disorders, secondary 
to the service-connected right gluteus muscle numbness.  The 
RO has not addressed the veteran's claims of entitlement to 
service connection on a secondary basis for back and leg 
conditions.  These issues are, therefore, referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of issues 
not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's right gluteus muscle condition is not 
productive of more than a slight muscle disability.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
gluteus muscle numbness have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic 
Code 5317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 7261(b) 
(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
"[i]n making the determinations under [section 7261(a)], the 
Court shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In light of the Board's denial of an 
initial compensable evaluation any failure to provide notice 
regarding effective dates is harmless error.  Id.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in May 2001 and October 
2004.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The service medical records indicate that the veteran 
presented to a dispensary in February 1999, with complaints 
of a contusion to the right foot; he stated that he had 
fallen approximately 10 to 12 feet off of an elevated 
"connex" box.  He also stated that he fell on his gluteus.  
The assessment was contusion to medial plantar eminence and 
gluteal abrasions.  When seen in July 1999, the veteran 
indicated that he began experiencing numbness in March 1999, 
aggravated by running and sit-ups.  He denied any loose 
bowels or incontinence.  The assessment was bruised right 
gluteal muscles.  

The veteran's claim for service connection for right gluteus 
numbness (VA Form 21-526) was received in April 2001.  In 
conjunction with his claim, the veteran was afforded a VA 
compensation examination in May 2001.  At that time, it was 
noted that the veteran sustained a significant injury in 
February 1999, when he fell 12 feet while on board a ship.  
His right gluteal area struck the edge of a hatch; since that 
time, he developed numbness on the medial half of the right 
buttock, with localized pain over the ischial tuberosity.  
The veteran continued to complain of pain, especially with 
prolonged sitting and running.  He had associated episodes of 
low back spasms with activity for the past year.  On 
examination, he walked easily on heels and toes with no motor 
weakness in the lower extremities.  The straight leg raising 
was negative bilaterally.  The reflexes in the lower 
extremities were positive and equal with no motor weakness.  
The right hip had numbness with decreased sensation from the 
right sacroiliac area to the ischial tuberosity.  There was 
deep tenderness in that area.  There was no atrophy of the 
gluteal muscles of the right hip.  The right hip easily 
flexes 0 to 120 degrees, extended 30 degrees, with 45 degrees 
of abduction and 30 degrees of adduction, and 45 degrees of 
external rotation and 30 degrees of internal rotation.  All 
hip motions were without pain or weakness to resistance.  
There was no objective evidence of any lack of endurance or 
lack of coordination noted on examination of the lumbar 
spine, pelvis and right hip.  The pertinent diagnosis was 
status following injury to the right gluteal area with local 
numbness with no objective findings on examination of 
swelling or weakness in the muscles of the right hip noted at 
this time, and no objective disability noted.  

The veteran was afforded another VA examination in October 
2004, at which time he complained of numbness in his right 
buttock that started after a fall in February 1999.  He 
stated that he fell from a height of 10 to 11 feet and he 
injured his right buttock.  The veteran indicated that he had 
pain with prolonged running; he noted that the pain was 
without any significant changes once it started.  He stated 
that he was unable to ride a bicycle and he is unable to do 
sit-ups secondary to the pain.  The veteran noted that the 
numbness in the right buttock was without any significant 
improvement.  It was noted that the veteran had a magnetic 
resonance imaging (MRI) of his pelvis in October 2000, which 
showed evidence of local fluid collection at the posterior 
medial aspect of the right gluteus maximus muscle, which 
represented a small seroma, which is 3.1 x 0.8 cm. in 
diameter.  On neurological examination, the veteran was alert 
and oriented x3.  There was no stiff neck.  His cranial 
nerves II through XII were intact.  His motor strength was 
5/5 bilaterally.  His deep tendon reflexes were +2 and 
symmetrical.  His plantar responses were flexor.  On sensory 
examination, there was decreased of pinprick sensation over 
his right buttock area; his vibration and position was intact 
bilaterally.  His gait was within normal limits.  His 
straight leg raising was negative bilaterally.  There was 
pain on deep pressure at the area of his right medial 
buttock.  There was no evidence of muscle atrophy noted on 
the examination.  The examiner concluded that the veteran 
suffered from cutaneous nerve injury supplying the skin of 
his right buttock.  There was no evidence of gluteus muscle 
weakness or atrophy on the right side.  There were some 
functional limitations described above secondary to pain in 
his right buttock area.  

At his personal hearing in September 2005, the veteran 
maintained that he was entitled to an initial compensable 
evaluation for right gluteus muscle numbness.  The veteran 
related that he had problems with prolonged sitting; 
therefore, an activity such as a simple bicycle ride with his 
family was out of the question.  The veteran indicated that 
any pressure on his right buttock caused pain; therefore, 
when traveling to meet with a customer, he is required to sit 
on a pillow or a folded blanket.  It was noted that the VA 
examiner in October 2004 indicated that he still had numbness 
around the region of the right gluteus.  


III.  Legal Analysis.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.10 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The veteran is service-connected for right gluteus muscle 
numbness.  The Board finds that these muscles fall within the 
Group XVII muscle group and should be evaluated under 
Diagnostic Code 5317.  Under DC 5317, the muscles of Muscle 
Group XVII govern extension of the hip; abduction of the 
thigh; elevation of opposite side of the pelvis; tension of 
fascia lata and iliotibial (Maissiat's) band; acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and condyles of the 
femur on the tibia.  Diagnostic Code 5317 provides for a 
noncompensable rating for slight disability of Group XVII 
muscles, 20 percent for moderate disability of the Group XVII 
muscles, 40 percent for a moderately severe disability of the 
Group XVII muscles, and 50 percent for severe disability of 
the Group XVII muscles.  38 C.F.R. § 4.73, Diagnostic Code 
5317.  

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe. 38 
C.F.R. § 4.56 (2005).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).  Moderately severe muscle disability is 
found where there has been through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  38 
C.F.R. § 4.56(d) (3) (2005).  Objective findings of a 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side that demonstrate 
positive evidence of impairment.  Id.  

Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d) (4) (2005).  Objective findings of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; or tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Id.  In addition, x- ray 
evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  Id.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit- of-the-doubt doctrine").  

A review of the medical evidence shows that there have been 
no objective findings that the veteran suffers from loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination or uncertainty of movement as 
signs and symptoms of the injury to the right gluteal area.  
The criteria for evaluating muscle disabilities, except for 
slight disability of muscles, requires a showing of 
consistent complaint of one or more of these cardinal signs 
and symptoms.  The record does not show such complaints.  
Rather the veteran had denied any significant problems 
related to the injury to the right gluteal area, except for 
slight numbness and tenderness in the area of the right 
buttock.  Significantly, during the May 2001 VA examination, 
the examiner noted numbness in the right hip with decreased 
sensation from the right sacroiliac area to the ischial 
tuberosity and tenderness in that area; however, the veteran 
had a full and painless range of motion.  There was no 
objective evidence of any lack of endurance or coordination.  
There was also no atrophy of the gluteal muscles of the right 
hip.  Similar findings were reported in October 2004.  In 
light of those findings, the veteran's muscle injury to his 
right buttock due to the injury to the right gluteal area is, 
therefore, at most, a slight disability, which is 
noncompensable under Diagnostic Code 5317.  

The Board finds, therefore, that the veteran is not entitled 
to an increased evaluation for the right gluteus muscle 
numbness.  38 C.F.R. § 4.7 (2005).  Consequently, since the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for the injury to Muscle Group XVII, in 
the right buttock, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b) (1).  He 
has not been frequently hospitalized on account of the right 
gluteus muscle numbness, nor has that disorder caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable evaluation for right gluteus muscle 
numbness is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


